Citation Nr: 1723978	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for ankylosing spondylitis of the lumbar and thoracic spine with costochondral and sacroiliac involvement (lumbar and thoracic spine disability).

2. Entitlement to an initial rating in excess of 40 percent for ankylosing spondylitis of the cervical spine (cervical spine disability).

3. Entitlement to a separate compensable rating for left upper extremity radiculopathy associated with a cervical spine disability prior to May 28, 2014, and in excess of 20 percent thereafter.

4. Entitlement to a separate compensable rating for right upper extremity radiculopathy associated with a cervical spine disability.

5. Entitlement to a separate compensable rating for left lower extremity radiculopathy associated with a lumbar spine disability.

6. Entitlement to a separate compensable rating for right lower extremity radiculopathy associated with a lumbar spine disability.

7. Entitlement to a separate compensable rating for headaches associated with a cervical spine disability.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran's claims file is now in the jurisdiction of the Pittsburgh, Pennsylvania RO.

In his November 2010 Notice of Disagreement (NOD), the Veteran disagreed with the initial effective date given to his grant of service connection for a cervical spine disability.  But, in a June 2011 rating decision, the RO acknowledged clear and unmistakable error and granted the Veteran an earlier effective date.  As this was a full grant of the benefit sought, this issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

Note 1 to the general rating formula for diseases and injuries of the spine provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  As the record reveals that the Veteran may suffer from neurological abnormalities due to his cervical, thoracic, and lumbar spine disabilities, the Board has added those issues to the title page.


FINDINGS OF FACT

1. The Veteran's lumbar and thoracic spine disability has not caused unfavorable ankylosis of the entire thoracolumbar spine, and has not has not caused incapacitating episodes having a total duration of at least 6 weeks during the past 12 months over the course of the appeal.

2. The Veteran's cervical spine disability has not has not caused incapacitating episodes having a total duration of at least 6 weeks during the past 12 months over the course of the appeal.

3. The Veteran does not have unfavorable ankylosis of the entire spine.

4. Prior to August 1, 2014, the symptoms of the Veteran's left upper extremity radiculopathy most nearly approximated mild incomplete paralysis of the upper radicular group.

5. From August 1, 2014 forward, the symptoms of the Veteran's left upper extremity radiculopathy most nearly approximated moderate incomplete paralysis of the upper radicular group.

6. Throughout the course of the appeal, the symptoms of the Veteran's right upper extremity radiculopathy most nearly approximated mild incomplete paralysis of the upper radicular group.

7. Prior to December 21, 2012, the symptoms of the Veteran's left lower extremity radiculopathy most nearly approximated mild incomplete paralysis of the external popliteal nerve.

8. Prior to December 21, 2012, the symptoms of the Veteran's right lower extremity radiculopathy most nearly approximated mild incomplete paralysis of the external popliteal nerve.

9. From December 21, 2012 forward, the symptoms of the Veteran's left lower extremity radiculopathy most nearly approximated moderate incomplete paralysis of the external popliteal nerve.

10. From December 21, 2012 forward, the symptoms of the Veteran's right lower extremity radiculopathy most nearly approximated moderate incomplete paralysis of the external popliteal nerve.

11. Throughout the course of the appeal, the symptoms of the Veteran's headaches most nearly approximated characteristic prostrating attacks occurring on an average of once a month over the last several months.

12. The evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 40 percent for a lumbar and thoracic spine disability have not been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5240 (2016).

2. The criteria for the assignment of an initial disability rating in excess of 40 percent for a cervical spine disability have not been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5240 (2016).

3. The criteria for the assignment of a 20 percent rating, but no higher, for left upper extremity radiculopathy prior to August 1, 2014 have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 4.123, 4.124, 4.124a, DCs 8510, 8710 (2016).

4. The criteria for the assignment of a disability rating of 40 percent, but no higher, for left upper extremity radiculopathy prior to have been met, effective August 1, 2014.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 4.123, 4.124, 4.124a, DCs 8510, 8710 (2016).

5. The criteria for the assignment of a 20 percent rating for right upper extremity radiculopathy have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 4.123, 4.124, 4.124a, DCs 8510, 8710 (2016).

6. The criteria for the assignment of a 10 percent rating, but no higher, for left lower extremity radiculopathy prior to December 21, 2012 have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 4.123, 4.124, 4.124a, DCs 8521, 8721 (2016).

7. The criteria for the assignment of a 10 percent rating, but no higher, for right lower extremity radiculopathy prior to December 21, 2012 have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 4.123, 4.124, 4.124a, DCs 8521, 8721 (2016).

8. The criteria for the assignment of a 20 percent rating, but no higher, for left lower extremity radiculopathy since December 21, 2012 have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 4.123, 4.124, 4.124a, DCs 8521, 8721 (2016).

9. The criteria for the assignment of a 20 percent rating, but no higher, for right lower extremity radiculopathy since December 21, 2012 have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 4.123, 4.124, 4.124a, DCs 8521, 8721 (2016).

10. The criteria for the assignment of a 30 percent, but no higher, for headaches associated with a cervical spine disability have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8100 (2016).

11. The requirements to establish entitlement to a TDIU have not been met. 38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for a Lumbar and Thoracic Spine Disability

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Presently, the Veteran's low back disability is rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237-applicable to a lumbosacral or cervical strain.  The Board finds Diagnostic Code 5240 to be more appropriate as, throughout the course of the appeal, the Veteran has been repeatedly diagnosed with ankylosing spondylitis.  However, this change in diagnostic code has little practical effect, as Diagnostic Codes 5237 and 5240 are both rated under the general formula for diseases and injuries of the spine (general rating formula).

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

The Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  But, this rule does not apply here as the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion-40 percent-and a higher rating requires ankylosis or incapacitating episodes.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As an initial matter, the Board notes that it will not consider the formula for rating intervertebral disc syndrome (IVDS) as the Veteran has not had any "incapacitating episodes" as defined in Note 1 to the formula for rating IVDS throughout the course of appeal.  

As such, the Board will therefore evaluate the Veteran's level of disability pursuant to the general rating formula.  After carefully reviewing the record, the Board finds that the preponderance of the evidence is against a rating higher than 40 percent for the Veteran's lumbar and thoracic spine disability.  Accordingly, the claim will be denied.

Turning to the evidence of record, the Veteran was afforded a VA examination in regard to this claim in June 2010.  The examiner diagnosed the Veteran with ankylosing spondylitis of the lumbar and thoracic spine with costochondral involvement.  The examiner recorded an abnormal curvature of lumbar lordosis.  Additionally, the examiner recorded that the Veteran had thoracolumbar ankylosis, but did not specify whether it was favorable or unfavorable.  The examiner commented that the condition affected the Veteran's daily activities as the Veteran had difficulty with sports, recreation, and exercise.  Additionally, the lumbar and thoracic disability affected the Veteran's occupational tasks.  Specifically, the Veteran had problems with lifting and carrying and had been assigned different duties within his employment.  Additionally, as an avionics technician specializing in Chinook helicopters, the Veteran stated that he could not go underneath aircraft to inspect and repair them.

The Veteran was provided another VA examination regarding his lumbar and thoracic spine disability in December 2011.  During this examination, the Veteran reported walking limitations, stiffness, fatigue, spasms, decreased motion, and paresthesia.  The Veteran stated that he suffered from constant, severe back pain as well as reductions in bending, twisting, and ability to lift.  The examiner diagnosed the Veteran with ankylosing spondylitis but did not comment whether the Veteran had favorable or unfavorable ankylosis.

Later, in November 2015, a VA clinician provided an expert medical opinion in regard to whether the Veteran had favorable or unfavorable ankylosis.  The VA clinician reviewed the Veteran's claims file and opined that it was at least as likely as not that the Veteran had favorable ankylosis.  In support of his conclusion, the clinician cited a lumbar spine x-ray report from a July 2014 VA treatment record that stated that the Veteran's lumbar vertebrae were normally aligned.

From the disability picture created by the VA examinations and medical opinion cited above, the Veteran's lumbar and thoracic spine disability most approximates the criteria for a 40 percent disability rating under the general rating formula as the Veteran suffers from favorable ankylosis of the entire thoracolumbar spine.  This lack of a finding of (1) unfavorable ankylosis of the thoracolumbar spine, or (2) unfavorable ankylosis of the entire spine is also supported by the other evidence of record.

Specifically, in February 2010 VA imaging reports of the thoracic and lumbar spine, the clinician noted mild ankylosis in the upper thoracic spine.  However, the clinician did not note that the Veteran's spine was fixed in flexion or extension as required to be considered "unfavorable ankylosis" pursuant to Note 5 to the general rating formula.

Similarly, in a November 2012 treatment record for ankylosing spondylitis, Dr. Wilson-a private provider-noted that the Veteran reported a sharp, shooting sensation when he stood, walked, or climbed stairs.  Following examination of the Veteran, Dr. Wilson performed a steroid injection into the Veteran's left sacroiliac joint.  Dr. Wilson's treatment record is silent for any discussion regarding the severity of the Veteran's ankylosis.

Likewise, in an October 2014 VA treatment record, the Veteran complained of lower back pain, neck pain, and stiffness without any gastrointestinal complaints.  The clinician noted that during a physical examination, the Veteran could bend over but not touch his toes.  Similar to the treatment records cited above, the October 2014 VA treatment record is silent as to a finding of unfavorable ankylosis.

Stated simply, in its totality, the competent, credible medical evidence of record is absent a finding that the Veteran suffers from either (1) unfavorable ankylosis of the entire thoracolumbar spine, or (2) unfavorable ankylosis of the entire spine-criteria necessary for a 50 percent or 100 percent rating under the general rating formula.  Thus, the Veteran's claim for an evaluation in excess of 40 percent for his lumbar and thoracic spine disability must be denied.  38 C.F.R. § 4.71a, DC 5240.

Entitlement to an Increased Rating for a Cervical Spine Disability

Akin to the claim discussed in the previous section, the Veteran also contends entitlement to an initial disability rating in excess of 40 percent for a cervical spine disability.  After reviewing the record, the Board respectfully disagrees as the preponderance of the evidence is against the claim.  Accordingly, it will be denied

Currently, the Veteran is in receipt of an initial 40 percent rating for his cervical spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5240 for ankylosing spondylitis, effective September 11, 2008.  The Board finds DC 5240 to be the appropriate diagnostic code for evaluating the Veteran's cervical spine disability as he has been repeatedly diagnosed with ankylosing spondylitis of the cervical spine throughout the pendency of the claim.

In evaluating the Veteran's cervical spine disability, the Board will use the general rating formula for diseases and injuries of the spine as described in the previous section.  Again, the Board finds the formula for rating IVDS to be inappropriate as the Veteran has not suffered from any "incapacitating" episodes due to his cervical spine disability.

Similar to the Board's analysis of the Veteran's lumbar and thoracic disability, the Board first notes that the Veteran's first VA examination relevant for adjudication purposes occurred in October 2008.  During this examination, the Veteran reported pain posteriorly in the cervical spine and in the center of the thoracic spine.  The Veteran denied experiencing flare-ups.  Regarding functionality, the examiner noted that the Veteran had very little movement in his neck and could not drive a vehicle.  The examiner noted that the cervical spine appeared to be fixed with minimal range of motion but did not state whether the Veteran had favorable or unfavorable ankylosis.

The Veteran was afforded another VA examination of his cervical spine in June 2010.  During this examination, the examiner recorded symptoms of decreased motion, stiffness, and pain.  The Veteran reported moderate, constant pain in his cervical spine and in his shoulders, occurring on a daily basis.  The examiner diagnosed the Veteran with ankylosing spondylitis of the cervical spine and noted the effects of the disability on the Veteran's daily and occupational activities.  Specifically, the Veteran had: decreased mobility; problems with lifting, carrying, and reaching; vision difficulty; weakness; fatigue; and difficulty turning his head.  Despite these findings, the examination report is absent of any commentary regarding favorable or unfavorable ankylosis.

Next, the Veteran was afforded another VA examination in December 2011.  During this examination, the examiner diagnosed the Veteran with ankylosing spondylitis.  The Veteran reported neck pain, limitation in walking, as well as stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and spinal weakness.  Although the examiner did not make a specific finding as to favorable or unfavorable ankylosis, the examiner recorded that the Veteran did not report any bowel problems, erectile dysfunction, or any bladder problems.

The Veteran was provided another VA examination in August 2014.  The Veteran reported increased neck pain with flare-ups and the examiner noted functional impairment of less movement than normal; excess fatigability; incoordination; pain on movement; interference with sitting, standing, and weight bearing; as well as lack of endurance.  The Veteran reported that when driving, his stiff neck caused him to either use mirrors or turn at the waist in order to see other cars.  The examiner diagnosed the Veteran with ankylosing spondylitis with fusion of the C4 through C7.  

The August 2014 VA examiner then stated that the Veteran had favorable ankylosis of the entire cervical spine.  Regarding functional impact on the Veteran's ability to work, the examiner noted that the Veteran was an electrician with an aircraft company and part of his job was working under aircraft.  The Veteran's job required him to raise his arms which he was incapable of doing.  The Veteran reported that despite this limitation, he was able to switch tasks with his peers for things that he was physically capable of doing.

Following the findings of the August 2014 VA examiner, in November 2015, a VA clinician provided an expert medical opinion due to new evidence submitted on the Veteran's behalf.  After reviewing the Veteran's claims file, the clinician opined that the Veteran had unfavorable ankylosis of the cervical spine.  In support of his opinion, the clinician cited a February 2015 magnetic resonance imaging (MRI) report that showed kyphotic alignment of the cervical spine.

From the disability picture created by the VA examinations and medical opinion cited above, the Veteran's cervical spine disability most approximates the criteria for a 40 percent disability rating under the general rating formula as the Veteran suffers from unfavorable ankylosis of the cervical spine, but not of the entire spine.  This evaluation is supported by the other evidence of record.  

Specifically, in a September 2012 treatment record, chiropractor J.P. noted that the Veteran had severely-restricted range of motion in his cervical spine in all movements.  Additionally, J.P. commented that the Veteran's head was naturally placed in a flexed position.

Similarly, a December 2012 VA treatment record noted the Veteran's history of ankylosing spondylitis and reported that the condition began in the upper back and spread to the neck and lower back.  Upon physical examination, the Veteran displayed virtually no range of motion of the cervical spine.

Likewise, in a June 2015 VA treatment record, the Veteran described stable neck pain and reported muscle spasms in the neck.  During a physical examination, the Veteran was unable to flex or extend his neck.  The clinician assessed the Veteran with ankylosing spondylitis with complete fusion of the cervical spine.

In short, the competent, credible medical evidence of record shows that the Veteran has unfavorable ankylosis of the cervical spine but is absent a finding that the Veteran suffers from unfavorable ankylosis of the entire spine-criteria necessary for a 100 percent rating under the general rating formula.  Thus, the Veteran's claim for an evaluation in excess of 40 percent for cervical spine disability must be denied.  38 C.F.R. § 4.71a, DC 5240.

Neurological Abnormalities Associated with the Veteran's Spine Conditions

As stated previously in the Introduction section, Note 1 to the general rating formula for diseases and injuries of the spine provides that objective neurological abnormalities associated with spinal conditions are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Presently, the Veteran is in receipt of a 20 percent disability rating for radiculopathy of the left upper extremity. 

In addition to left upper extremity radiculopathy, the Board finds that the Veteran suffers from the following neurological abnormalities associated with his service-connected spine conditions: (1) right upper extremity radiculopathy; (2) bilateral lower extremity radiculopathy; and (3) headaches.  As such, the Board will evaluate and assign separate ratings for these conditions.




I. Bilateral Upper Extremity Radiculopathy

As stated above, the Veteran is currently in receipt of a 20 percent rating for left upper extremity radiculopathy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8514, effective May 28, 2014, for mild incomplete paralysis of the musculospiral (radial) nerve.  After reviewing the record, the Board finds that the Veteran is also entitled to a separate compensable rating for right upper extremity radiculopathy associated with his cervical spine disability.  The Board also finds that the Veteran is entitled to a compensable rating for left upper extremity radiculopathy prior to August 1, 2014.  Further, the Veteran is also entitled to a rating higher than 20 percent for left upper extremity radiculopathy effective August 1, 2014.

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered.  38 C.F.R. § 4.120.

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating) is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree.  See 38 C.F.R. § 4.124a.

As an initial matter, the Board finds 38 C.F.R. § 7.124a, Diagnostic Code 8710-neuralgia of the upper radicular group (fifth and sixth cervicals)-to be the most appropriate diagnostic code to evaluate the Veteran's left and right upper extremity radiculopathy.  The Board bases this determination upon the findings of the August 2014 VA examiner regarding nerve root involvement.  As such, the Board will evaluate the Veteran's disability picture pursuant to Diagnostic Code 8710 instead of the currently-assigned Diagnostic Code 8514.

Under Diagnostic Code 8710, a 20 percent rating is assigned for mild incomplete paralysis of a major or minor joint.  A 30 percent rating is assigned for moderate incomplete paralysis of a minor joint.  A 40 percent rating is assigned for moderate or severe incomplete paralysis of a major joint as well as severe incomplete paralysis of a minor joint.  See 38 C.F.R. §§ 4.124, 4.124a, DCs 8510, 8710.

The Board finds that the majority of the Veteran's bilateral upper extremity radiculopathy symptoms affect his shoulders.  As the shoulder is considered a "major" joint pursuant to 38 C.F.R. § 4.45, the Board will rate the Veteran's bilateral upper extremity radiculopathy pursuant to the criteria for paralysis of a major joint as described above.

Turning to the evidence of record, the Board finds that in a February 2010 VA treatment record, the Veteran complained of pain radiating to his shoulders.  However, the Veteran denied tingling, numbness, or weakness of the hands.

Next, during the June 2010 VA spine examination discussed in the prior sections, the examiner did not find any objective indications of radiculopathy.  However, during the examination, the Veteran described pain in his cervical spine of an aching nature that occasionally radiated to the top of his shoulders about once or twice a week.

Similarly, during the December 2011 VA spine examination discussed in the prior sections, the Veteran reported neck pain as well as paresthesia and numbness.  However, during a neurological examination, the Veteran did not display objective symptoms of a neurological deficiency.  Specifically, the Veteran's motor functions, sensation to light touch, and reflexes were all within normal limits bilaterally. 

Likewise, in a May 2014 VA treatment record, the Veteran reported a sharp pain at the base of the neck and shoulders when raising his arms above his head.  The Veteran stated that he experienced a numbing and tingling sensation as well as weakness in his left arm.  The Veteran reported that he was having difficulty doing any work involving things over his head using his left arm.

Lastly, during the August 2014 VA cervical spine examination described in the previous sections, the examiner reported neurologic abnormalities during testing.  Specifically, reflexes for the left brachioradialis were hypoactive and the Veteran displayed diminished sensation in this left shoulder, forearm, hand, and fingers.  The examiner stated that the Veteran had paresthesias or dysesthesias as well as numbness of the left upper extremity.  The examiner stated the radiculopathy involved the C5-C6 (upper radicular group) and C7 (middle radicular) nerve roots.  Comparatively, the Veteran did not display any objective symptoms of radiculopathy on his right side.

In this case, after considering the entirety of the Veteran's disability picture, the Board finds that the Veteran's left upper extremity radiculopathy symptoms best approximate mild incomplete paralysis of the upper radicular group prior to August 1, 2014-warranting a 20 percent disability rating under DC 8710.  From August 1, 2014 forward, the Board finds that the Veteran's left upper extremity radiculopathy warrants a 40 percent rating.  The Board will assign the effective date of August 1, 2014 for the assignment of the 40 percent rating as this was the specific date that the Veteran first displayed objective symptoms of left upper extremity radiculopathy during a VA examination.  See 38 C.F.R. § 3.400(o).  

In comparison, the Board finds that the Veteran's right upper extremity radiculopathy warrants a 20 percent disability rating for the entire claim period pursuant to DC 8710.  A rating higher than 20 percent is not warranted for the entire claims period as the evidence does not demonstrate that the Veteran displayed objective symptoms of right upper extremity radiculopathy.  Rather, the Board assigns the 20 percent rating based upon the Veteran's subjective complaints.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

II. Bilateral Lower Extremity Radiculopathy

Currently, the Veteran has not yet been assigned any separate compensable rating for lower extremity neurologic complications associated with his spine conditions.  After reviewing the record, the Board finds that the Veteran is entitled a 10 percent rating for left and right lower extremity radiculopathy prior to December 21, 2012, with a 20 percent rating for each lower extremity thereafter.

As an initial matter, the Board will assign its ratings pursuant to 38 C.F.R. § 4.124a, DC 8721, for neuralgia of the external popliteal nerve (common peroneal) as it finds it to be the most appropriate diagnostic code to evaluate the Veteran's disability picture.  Pursuant to Diagnostic Code 8721, a 10 percent rating is assigned for mild incomplete paralysis.  Comparatively, a 20 percent rating is assigned for moderate or severe incomplete paralysis.

Turning to the evidence of record, during the December 2011 VA examination discussed in the Board's analysis of the Veteran's lumbar and thoracic spine disability, the Veteran reported paresthesia and limitations in walking as well as stiffness, and fatigue.  Although the Veteran reported these symptoms, during a physical examination, the Veteran did not display objective manifestations of any neurologic abnormality.

Likewise, in a September 2012 chiropractic treatment note, J.P. noted reports of radiculopathy of the lower extremities.

In comparison, in a December 21, 2012 VA treatment record, the clinician noted the Veteran's history of ankylosing spondylitis.  During a neurological examination, the clinician recorded a loss of lower extremity strength in foot flexion and dorsiflexion.

Similarly, in a November 2015 VA treatment record, the Veteran complained of right thigh burning and tingling.  After examining the Veteran, the clinician stated that the Veteran had developed right meralgia paresthesia.

From the totality of the evidence currently associated with the Veteran's claims file, the Board finds that the Veteran's bilateral lower extremity symptoms best approximate mild incomplete paralysis of the external popliteal nerve prior to December 21, 2012, warranting a 10 percent disability rating under Diagnostic Code 8721.  However, effective December 21, 2012, the evidence warrants the assignment of a 20 percent rating for moderate incomplete paralysis.  A 20 percent rating is not warranted prior to December 21, 2012 as the record show that this date was the first occasion where the Veteran's lower extremity radiculopathy symptoms first became manifest.  See 38 C.F.R. § 3.400(o).  Additionally, a rating higher than 20 percent is not warranted as this is the maximum rating provided under Diagnostic Code 8721.  

III. Headaches

Separate from the Veteran's upper and lower extremity radiculopathy, the Board also finds that the Veteran suffers from headaches as a result of his cervical spine disability.  As such, the Board will evaluate the Veteran's headache symptoms and look to assign a separate compensable rating pursuant to the mandate of Note 1 of the general rating formula for diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.

In making this determination, the Board finds 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraines to be the most appropriate.  This is the most appropriate code as it is the most closely analogous to the Veteran's disability picture.

Under DC 8100, a noncompensable rating is warranted for less frequent attacks.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical dictionary, 32nd Edition (2012), p. 1531, "prostration" is defined as "extreme exhaustion or powerlessness."  

Following a review of the record, the Board finds that the Veteran's symptoms warrant a 30 percent rating throughout the claim period.

Moving to the evidence of record, in a December 2012 VA treatment record, the Veteran reported persistent headaches due to neck pain.  Additionally, the Veteran reported a six-week history of flashing, spots, and blurred vision.  The clinician diagnosed the Veteran with "ankylosing spondylitis headaches" but did not comment on their severity.

In a May 2013 VA treatment record, the Veteran reported headaches with pain over the occipital scalp of a two-year duration.  The Veteran stated that the pain was constant and had progressively gotten worse.  Additionally, the Veteran reported throbbing on the right side of his head and blurring of vision occurring once a month.

In a similar vein, an October 2014 treatment record from St. Luke Neurological Consultants diagnosed the Veteran with chronic daily headaches predominantly originating from ankylosing spondylitis.

The Board finds that the Veteran's symptoms are analogous to characteristic prostrating attacks occurring on an average of once a month over the last several months-the criteria associated with a 30 percent rating under Diagnostic Code 8100.  Specifically, a 30 percent rating is warranted as the Veteran suffers from chronic daily headaches associated with his cervical spine disability that produce blurred vision on a monthly basis.  See 38 C.F.R. § 4.124a, DC 8100.

On the other hand, the Veteran's symptoms do not warrant a 50 percent disability rating because they are not best characterized as consistent with very frequent prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, the record is absent of any evidence that the Veteran's headaches caused him to lose employment or other economic opportunities.  Accordingly, the Board does not find the Veteran's disability picture consistent with severe economic inadaptability and, thus, a 50 percent disability rating is not warranted.  See 38 C.F.R. § 4.124a, DC 8100.

TDIU

Lastly, in his November 2010 NOD, the Veteran raised the issue of entitlement to a TDIU.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

However, VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment-defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person, or on a facts found basis (e.g., when employment is in a protected environment such as a family business or sheltered workshop)-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Board finds that the Veteran is not entitled to a TDIU as he is currently gainfully employed as an avionics technician.  Indeed, in a June 2015 VA treatment record, the Veteran stated that he was still able to do his work despite his ankylosing spondylitis and its complications.  As such, the claim will be denied.  See 38 C.F.R. § 4.16.


ORDER

Entitlement to a disability rating in excess of 40 percent for ankylosing spondylitis of the lumbar and thoracic spine with costochondral and sacroiliac involvement with chronic thoracic back pain is denied.

Entitlement to an initial rating in excess of 40 percent for ankylosing spondylitis of the cervical spine is denied.

Entitlement to a disability rating of 20 percent for left upper extremity radiculopathy prior to August 1, 2014 is granted.

Entitlement to a disability rating of 40 percent for left upper extremity radiculopathy is granted effective August 1, 2014.

Entitlement to a disability rating of 20 percent for right upper extremity radiculopathy is granted for the entire claim period.

Entitlement to a disability rating of 10 percent for left lower extremity radiculopathy prior to December 21, 2012 is granted.

Entitlement to a disability rating of 10 percent for right lower extremity radiculopathy prior to December 21, 2012 is granted.

Entitlement to a disability rating of 20 percent for left lower extremity radiculopathy is granted effective December 21, 2012.

Entitlement to a disability rating of 20 percent for right lower extremity radiculopathy is granted effective December 21, 2012.

Entitlement to a disability rating of 30 percent for headaches associated with a cervical spine disability is granted for the entire claim period.

Entitlement to a TDIU is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


